 Case 2:16-cr-00046-MCA Document 132 Filed 08/31/21 Page 1 of 2 PageID: 469
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Jerome Lewis                                                        Cr.: 16-00046-002
                                                                                     PACTS #: 1541741

Name of Sentencing Judicial Officer:    THE HONORABLE MADELINE COX ARLEO
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/20/2016

Original Offense:   Count One: Conspiracy and Possession with Intent to Distribute 100 Grams or More
                    of Heroin, 21 U.S.C. § 846 [21 U.S.C. §§ 841(a)(1) and (b)(1)(B)]

Original Sentence: 90 months imprisonment, four years supervised release, $100 Special Assessment

Special Conditions: Alcohol/Substance Abuse Testing and Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                       Date Supervision Commenced: 12/23/2020

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   During a home visit at Jerome Lewis’ residence on August 3, 2021, the
                     undersigned officer conducted an inspection of the residence, which included
                     Lewis’ bedroom. While visually scanning the items on top of the dresser
                     drawers, the undersigned officer observed a small box labeled MUHA MEDS
                     Twilight Bliss Hybrid 1000mg. Upon closer inspection, the item’s labeling
                     indicated it was premium cannabis oil extract and cannabis infused terpenes
                     with a THC level of 85%. When questioned, Lewis stated he did not know
                     what it was and it was likely given to him at some point by someone, but that
                     he never used it because he does not use drugs. The package was intact and
                     not opened. Lewis signed a seizure declaration, agreeing to its confiscation by
                     the probation officer. Thereafter, Lewis agreed and submitted to a random
                     urinalysis, which was screened via a multi-panel instant test cup. The results
                     were a presumptive positive for fentanyl and morphine. Lewis vehemently
                     denied use of any illicit narcotics. As such, the urine specimen was packaged
                     for national laboratory confirmation, to which the results are still pending.
 Case 2:16-cr-00046-MCA Document 132 Filed 08/31/21 Page 2 of 2 PageID: 470
                                                                                            Prob 12A – page 2
                                                                                                Jerome Lewis

U.S. Probation Officer Action:

During the home visit, the undersigned officer reviewed the conditions of supervision with Lewis,
reminding him that despite the recent legalization of marijuana in New Jersey, as an individual under
federal supervised release, he is prohibited from possessing any narcotics, including marijuana. Lewis
was informed that the Court would be notified of this, as well as the positive results from the instant
urinalysis. At this time, we are requesting no court action from Your Honor, given Lewis’ denial of any
illicit drug use, as we await the confirming results from the national laboratory. If the results are positive
for fentanyl and morphine, Lewis will be counseled by the undersigned officer as to honesty, integrity and
the risk his substance abuse poses, as well as refer him to the appropriate level of substance abuse
treatment. We will continue to monitor Lewis and keep the Court apprised of any changes or issues of
noncompliance.


                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer

                                                                 Gisella M. Bassolino
                                                           By:   GISELLA M. BASSOLINO
                                                                 Senior U.S. Probation Officer

/ gmb

APPROVED:


Sharon O’Brien August 9, 2021
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                     Signature of Judicial Officer


                                                           8/31/21
                                                                                 Date
